Exhibit(n)(7) under form N-1A Exhibit99 under Item 601/Reg. S-K CLASS B SHARES EXHIBIT TO MULTIPLE CLASS PLAN (Revised 1/31/11) 1.SEPARATE ARRANGEMENT AND EXPENSE ALLOCATION For purposes of Rule 18f-3 under the Act, the basic distribution and shareholder servicing arrangement of the Class B Shares will consist of sales by financial intermediaries in consideration of the payment of an advance commission paid by the principal underwriter.Financial intermediaries may perform shareholder services and receive a shareholder service fee for their services. In consideration of advancing commissions and/or the provision of shareholder services, the principal underwriter may receive the contingent deferred sales charges paid upon redemption of Class B Shares, and/or shareholder service fees and/or fees under a 12b-1 plan. In connection with this basic arrangement, Class B Shares will bear the following fees and expenses: Fees and Expenses Maximum Amount Allocated Class B Shares Sales Load None Contingent Deferred Sales Charge (“CDSC”) Up to 5.5% of the share price at the time of purchase or redemption, whichever is lower Shareholder Service Fee Up to 25 basis points (0.25%) of the average daily net asset value 12b-1 Fee Up to 75 basis points (0.75%) of the average daily net asset value Redemption Fee As set forth in the attached Schedule Other Expenses Itemized expenses incurred by the Fund with respect to holders of Class B Shares as described in Section 3 of the Plan 2.CONVERSION AND EXCHANGE PRIVILEGES For purposes of Rule 18f-3, Class B Shares have the following conversion rights and exchange privileges at the election of the shareholder: Conversion Rights: After Class B Shares have been held for eight years from the date of purchase, they will automatically convert into Class A Shares on or about the last day of the following month. Exchange Privilege: Class B Shares may be exchanged for Class B Shares of any other Fund. In any conversion or exchange, the shareholder shall receive shares having the same aggregate net asset value as the shares surrendered.Exchanges to any other Class shall be treated in the same manner as a redemption and purchase. 3.EXCEPTIONS TO BASIC ARRANGEMENTS For purposes of Rules 6c-10 and 22d-1 under the Act, unless otherwise specified on the Schedule to this Exhibit, the scheduled variations in contingent deferred sales charges payable upon redemption are as follows: (A)BASIC CDSC SCHEDULE Shares Held Up to: To: Have A CDSC Of: 1 year 5.50 % 2 years 4.75 % 3 years 4.00 % 4 years 3.00 % 5 years 2.00 % 6 years 1.00 % 7 years 0.00 % 8 years Convert to Class A Shares (B)WAIVER OF CDSC Contingent upon notification to the Fund's principal underwriter or transfer agent, no CDSC will be imposed on redemptions: n following the death of the last surviving shareholder on the account or the post-purchase disability of all registered shareholder(s), as defined in Section72(m)(7) of the Internal Revenue Code of 1986; n representing minimum required distributions from an Individual Retirement Account or other retirement plan to a shareholder who has attained the age of 70 ½; n of Shares that were reinvested within 120 days of a previous redemption; n of Shares held by the Directors, Trustees, employees and sales representatives of the Fund, the Adviser, the principal underwriter and their affiliates, employees of any investment professional that sells Shares according to a sales agreement with the principal underwriter, by the immediate family members of the above persons, and by trusts, pension or profit-sharing plans for the above persons; n of Shares originally purchased through a financial intermediary that did not receive an advance commission on the purchase; n of shares purchased with reinvested dividends or capital gains; n imposed by the Fund when it closes an account for not meeting minimum balance requirements; and n of Shares which were purchased pursuant to an exchange privilege if the Shares were held for the applicable CDSC holding period. (C) SYSTEMATIC WITHDRAWAL PROGRAM Contingent upon notification to the principal underwriter or the Fund’s transfer agent, no CDSC will be imposed on redemptions that are qualifying redemptions of Class B Shares under a Systematic Withdrawal Program as described in the applicable prospectus and statement of additional information. 4.REDEMPTION FEE For purposes of Rule 11a-3 under the Act, any redemption fee received upon the redemption or exchange of Class B Shares will be applied to fees incurred or amount expended in connection with such redemption or exchange.The balance of any redemption fees shall be paid to the Fund. A Fund shall waive any redemption fee with respect to (i) non-participant directed redemptions or exchanges involving Class B Shares held in retirement plans established under Section 401(a) or 401(k) of the Internal Revenue Code (the “Code”), custodial plan accounts established under Section 493(b)(7) of the Code, or deferred compensation plans established under Section 457 of the Code; and (ii) redemptions or exchanges involving Class B Shares held in plans administered as college savings programs under Section 529 of the Code. SCHEDULE OF FUNDS OFFERING CLASS B SHARES The Funds set forth on this Schedule each offer Class B Shares on the terms set forth in the Class B Shares Exhibit to the Multiple Class Plan, in each case as indicated below.The 12b-1 fees indicated are the maximum amounts authorized based on the average daily net asset value.Actual amounts accrued may be less. CLASS B SHARES SUBJECT TO THE BASIC LOAD SCHEDULE Multiple Class Company Series 12b-1 Fee Redemption Fee Federated Equity Income Fund, Inc. 0.75% None
